TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED OCTOBER 5, 2016



                                       NO. 03-16-00486-CV


                           American Phoenix Foundation, Appellant

                                                  v.

                                     Steve Bresnen, Appellee




        APPEAL FROM 126TH DISTRICT COURT OF TRAVIS COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the order signed by the district court on June 17, 2016. Having reviewed

the record, the Court holds that appellant has not prosecuted its appeal by failing to pay or make

arrangements to pay for the clerk’s record and did not comply with a notice from the Clerk of

this Court. Therefore, the Court dismisses the appeal for want of prosecution. The appellant

shall pay all costs relating to this appeal, both in this Court and the court below.